Case 3:17-cv-00108-GPC-MDD Document 914-3 Filed 03/01/19 PageID.102021 Page 1 of 4




                             EXHIBIT 2
       Case 3:17-cv-00108-GPC-MDD Document 914-3 Filed 03/01/19 PageID.102022 Page 2 639
                                                                                     of 4
                                                                                    637                     1

         1                           UNITED STATES DISTRICT COURT                                           2                              IN D E X O F W IT N E S S E S

         2                          NORTHERN DISTRICT OF CALIFORNIA
                                                                                                            3    P L A I N T I F F 'S
         3                                  SAN JOSE DIVISION
                                                                                                            4    A IC H A TO U (A IC H A ) E V A N S
         4
                                                                                                                     C R O S S -E X A M B Y M R . R Y A N (R E S .)                P. 654
         5                                                                                                  5        R E D IR E C T E X A M B Y M R . C A R S O N                  P. 662
                  FEDERAL TRADE COMMISSION,             )   C-17-00220 LHK                                           R EC R O S S -EX A M B Y M R . R YA N                        P. 664
         6                                              )
                                     PLAINTIFF,         )   SAN JOSE, CALIFORNIA                            6        F U R T H E R R E D IR E C T B Y M R . C A R S O N              P. 665
         7                                              )
                             VS.                        )   JANUARY 11, 2019                                7    M A R K D A V IS
         8                                              )
                  QUALCOMM INCORPORATED, A              )   VOLUME 4
                                                                                                                     V ID E O T A P E D D E P O S IT IO N                        P. 667
         9        DELAWARE CORPORATION,                 )                                                   8
                                                        )   PAGES 637-857
        10                           DEFENDANT.         )
                                                                                                            9    TO N Y B LEV IN S
                                                        )   SEALED PAGES 739 - 740
        11                                                                                                          D IR E C T E X A M B Y M R . B A K E R                       P. 669
                                                                                                            10      C R O S S -E X A M B Y M S . S E S S IO N S                    P. 715
        12                             TRANSCRIPT OF PROCEEDINGS
                                                                                                                    R E D IR E C T E X A M B Y M R . B A K E R                    P. 733
                                   BEFORE THE HONORABLE LUCY H. KOH
        13                           UNITED STATES DISTRICT JUDGE                                           11
        14        A P P E A R A N C E S:                                                                    12   IN JU N G LE E
        15        FOR THE PLAINTIFF:        FEDERAL TRADE COMMISSION                                                 V ID E O T A P E D D E P O S IT IO N                        P. 737
                                            BY: JENNIFER MILICI                                             13
        16                                       DANIEL J. MATHESON
                                                 WESLEY G. CARSON
        17                                       KENT COX                                                   14   TODD M ADDEROM
                                                 NATHANIEL M. HOPKIN                                               V ID E O T A P E D D E P O S IT IO N                          P. 746
        18                                       PHILIP J. KEHL                                             15
                                                 MIKA IKEDA
        19                                       JOSEPH BAKER
                                            600 PENNSYLVANIA AVENUE, NW                                     16   STEVE M O LLEN KO PF
        20                                  WASHINGTON, D.C. 20580                                                  D IR E C T E X A M B Y M S . M ILIC I                        P. 755
        21                         APPEARANCES CONTINUED ON NEXT PAGE                                       17      C R O S S -E X A M B Y M R . V A N N E S T                      P. 802
                                                                                                                    R E D IR E C T E X A M B Y M S . M IL IC I                    P. 842
        22        OFFICIAL COURT REPORTERS:        LEE-ANNE SHORTRIDGE, CSR, CRR                            18      R EC R O S S -EX A M B Y M R . V A N N ES T                      P. 845
                                                   CERTIFICATE NUMBER 9595
        23                                         IRENE RODRIGUEZ, CSR, CRR, RMR
                                                   CERTIFICATE NUMBER 8074                                  19
        24                                                                                                  20
                          PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
        25                       TRANSCRIPT PRODUCED WITH COMPUTER
                                                                                                            21
                                                                                                            22
                                                                                                            23
                                                                                                            24
                                      UNITED STATES COURT REPORTERS
                                                                                                            25
                                                                                                                                        UNITED STATES COURT REPORTERS
                                                                                   638                                                                                           640
         1                                                                                                  1                               IN D E X O F E X H IB IT S

         2   A P P E A R A N C E S (C O N T IN U E D )                                                      2                                  MARKED           A D M IT T E D

         3                                                                                                  3    P L A I N T I F F 'S

         4   FO R TH E D EFEN D AN T:        KEKER, VAN NEST & PETERS                                       4    8295, 1770, 1771, 6552                                  677
                              BY: ROBERT A. VAN NEST                                                                1774 & 1785
         5                         JU S T IN A K . S E S S IO N S                                           5    0507                                        679
                                   E U G E N E M . P A IG E
                                                                                                                 8261                                        686
         6                         C H R IS T IN A B L A IS
                                                                                                            6    0531                                        694
                                   M ATAN SHACHAM
                                                                                                                 0853                                        699
         7                         C O D Y H A R R IS
                                                                                                            7    0578                                        701
                                   K R IS T IN H U C E K
                                                                                                                 0856                                        702
         8                    633 BATTERY STREET
                              S A N F R A N C IS C O , C A L IF O R N IA 9 4 1 1 1                          8    0597                                        706
         9                                                                                                       0534                                        710
                                                                                                 11:43:29   9    2564A, 2568A, 2639A, 2641A,                               737
        10                             C R A V A T H , S W A IN E & M O O R E                    11:43:39           2642A & 2643A
                                       B Y : G A R Y A . B O R N S T E IN                        01:27:56   10   2018, 2060, 2065, 2123,                                 746
        11                                  M IC H A E L B R E N T B Y A R S                     01:28:04           2124, 2125 & 2168
                                            YONATAN EVEN                                                    11   8287                                        756
        12                                  JO R D A N D . P E T E R S O N                                       5376                                        757
                                            M IN G -T O Y T A Y L O R                                       12   8190                                        758
        13                                  DEREK SUTTON                                                         8191                                        762
                                            ANDREW HUYNH                                                    13   8198                                        765
        14                                  ANTONY RYAN                                                          8197                                        766
                                       8 2 5 E IG H T H A V E N U E                                         14   5913                                        767
        15                             NEW YORK, NEW YORK 10019                                                  6439                                        768
                                                                                                            15   7559                                        770
        16                                                                                                       6381                                        773
                                                                                                            16   5348                                        774
        17   ALSO PRESEN T:                      M ARK SNYDER                                                    5357                                        776
                                       JE F F D A H M                                                       17   5360                                        777
        18                             KEN KOTARSKI                                                              5425                                        784
                                                                                                            18   7668                                        785
        19                                                                                                       7592                                        786
                                                                                                            19   5378                                        787
        20
                                                                                                                 5381                                        789
                                                                                                            20   5739                                        791
        21
                                                                                                                 7910                                        792
        22                                                                                                  21   5389                                        795
                                                                                                                 5391                                        796
        23                                                                                                  22   5527                                        799
                                                                                                                 7257                                        800
        24                                                                                                  23   7824                                        811

        25                                                                                                  24
                                                                                                            25
                                UNITED STATES COURT REPORTERS                                                                           UNITED STATES COURT REPORTERS
1 of 126 sheets                                                                      Page 637 to 640 of 857                                                        01/11/2019 05:19:57 PM
                                                                                           Exhibit 2
                                                                                           Page 11
            Case 3:17-cv-00108-GPC-MDD Document
                                           709
                                                914-3 Filed 03/01/19 PageID.102023 Page 3 711
                                                                                          of 4
 11:07:12    1   Q.   SO WHAT DID APPLE DO NEXT?                                               11:09:21    1   THAT PROJECT AN INTERNAL CODE NAME TO PROTECT CONFIDENTIALITY

 11:07:14    2   A.   WE KICKED OFF A PROJECT WHERE WE WANTED TO FIND AN                       11:09:25    2   AND CALLED IT ANTIQUE.

 11:07:17    3   ADDITIONAL SOURCE FOR MODEMS SO THAT WE COULD ADD SOME                        11:09:26    3   Q.   TURN TO THE SECOND PAGE OF THE EXHIBIT, PLEASE. I'LL ASK

 11:07:20    4   COMPETITION TO THE MIX, THAT CRISTIANO HAD ALL BUT TOLD ME HE                 11:09:29    4   YOU ABOUT THE BOTTOM BULLET POINT.

 11:07:24    5   KNEW I DIDN'T HAVE AN ALTERNATIVE, THEREFORE, COMPETITIVE                     11:09:32    5        IT READS, "IMPROVE OUR ROYALTY LEVERAGE."

 11:07:27    6   CIRCUMSTANCES DOESN'T EXIST, HE WOULD CHARGE ME EVERYTHING THAT               11:09:36    6        CAN YOU EXPLAIN WHAT THAT MEAN ITSELF.

 11:07:31    7   HE POSSIBLY COULD.                                                            11:09:38    7   A.   YES. AS I TALKED ABOUT EARLIER, BY THIS POINT IN TIME IT

 11:07:33    8        SO I REACTED BY SAYING I MUST HAVE A COMPETITIVE                         11:09:41    8   HAD BECOME OBVIOUS TO US THAT THE LICENSE ISSUES AND THE CHIP

 11:07:37    9   ALTERNATIVE. IT'S QUITE OBVIOUS.                                              11:09:45    9   ISSUES WERE HOPELESSLY ENTANGLED. SO OUR VIEW WAS THAT IF WE

 11:07:40   10   Q.   TURN TO TAB 16 IN YOUR BINDER, PLEASE, IT'S EXHIBIT                      11:09:51   10   COULD ESTABLISH A SUPPLEMENTAL CHIP SOURCE, WE WOULD NOT ONLY

 11:07:44   11   CX 0534.                                                                      11:09:54   11   GIVE SOME LEVERAGE ON CHIPSET PRICING, BUT WE WOULD REDUCE THE

 11:07:46   12        PORTIONS OF THIS DOCUMENT HAVE ALSO BEEN SEALED, YOUR                    11:09:58   12   STRANGLEHOLD THAT QUALCOMM HAS ON US RELATIVE TO ROYALTY

 11:07:48   13   HONOR, AND WE'RE GOING TO STAY ON THE FIRST THREE PAGES, WHICH                11:10:01   13   LEVERAGE, THAT THE POINT IN TIME THEY KNEW WE HAD TO BUY THEIR

 11:07:51   14   HAVE NOT.                                                                     11:10:05   14   CHIP, WE FELT IT PUT US IN A VERY UNFAVORABLE POSITION ON

 11:07:52   15        THIS IS A PRESENTATION DATED APRIL 24TH, 2014.                           11:10:09   15   LICENSING.

 11:07:56   16        DO YOU RECOGNIZE THIS PRESENTATION, MR. BLEVINS.                         11:10:09   16        SO WE THOUGHT THIS PROJECT HAD POTENTIALLY BROAD BENEFITS

 11:07:58   17   A.   YES, I RECALL IT.                                                        11:10:13   17   TO APPLE.

 11:07:59   18   Q.   THE TITLE IS PROJECT ANTIQUE; IS THAT RIGHT?                             11:10:14   18   Q.   I'D LIKE TO END WITH A FEW QUESTIONS ABOUT THE MORE RECENT

 11:08:03   19   A.   THAT'S CORRECT.                                                          11:10:21   19   TIME PERIOD, MR. BLEVINS.

 11:08:04   20               MR. BAKER: YOUR HONOR, I MOVE THE ADMISSION OF                    11:10:23   20        I'D LIKE TO CAUTION YOU, IF YOU WOULD, TO LIMIT YOUR

 11:08:08   21   CX 0534.                                                                      11:10:26   21   STATEMENTS TO KNOWLEDGE THAT YOU HELD AT OR BEFORE MARCH 30TH

 11:08:09   22               MS. SESSIONS: ARE YOU -- COUNSEL, ARE YOU SEEKING TO              11:10:32   22   OF 2018.

 11:08:11   23   ADMIT THIS DOCUMENT FOR THE TRUTH OF THE MATTER? IF SO, I                     11:10:33   23        HAS APPLE BEEN ABLE TO CHALLENGE QUALCOMM'S ROYALTIES

 11:08:14   24   WOULD ASK THAT YOU LAY A FOUNDATION.                                          11:10:36   24   SINCE INTRODUCING INTEL MODEM CHIPS INTO ITS IPHONES?

 11:08:16   25               THE COURT: I'M SORRY. CAN YOU REPEAT THAT? I                      11:10:39   25   A.   YES, WE HAVE RECENTLY CHALLENGED THEM.

                                     UNITED STATES COURT REPORTERS                                                               UNITED STATES COURT REPORTERS

                                                                                 710                                                                                        712

 11:08:18    1   COULDN'T HEAR YOU.                                                            11:10:42    1   Q.   HOW DID APPLE DO THAT?

 11:08:18    2               MS. SESSIONS: SORRY, YOUR HONOR. FOR WHAT PURPOSE                 11:10:45    2   A.   THERE ARE COURT PROCEEDINGS WHERE WE'RE TRYING TO

 11:08:22    3   ARE YOU SEEKING TO ADMIT THIS DOCUMENT?                                       11:10:51    3   ESTABLISH WHAT IS A FRAND RATE FOR ROYALTY.

 11:08:24    4               MR. BAKER: I'LL LAY A BUSINESS RECORD FOUNDATION.                 11:10:53    4   Q.   FROM YOUR PERSPECTIVE AS VICE PRESIDENT OF PROCUREMENT FOR

 11:08:33    5   Q.   MR. BLEVINS, DOES APPLE ORDINARILY MAINTAIN SLIDE DECKS                  11:10:56    5   APPLE, HAD THE BUSINESS RELATIONSHIP BETWEEN APPLE AND QUALCOMM

 11:08:40    6   REFLECTING ITS BUSINESS PLANNING ACTIVITY?                                    11:11:01    6   CHANGED AT ALL AS A RESULT OF THE ONGOING LITIGATION BETWEEN

 11:08:44    7   A.   YES.                                                                     11:11:05    7   THE COMPANIES?

 11:08:44    8   Q.   WAS THIS SLIDE DECK CREATED IN THE COURSE OF APPLE'S                     11:11:05    8   A.   OH, YES, IT'S CHANGED IN A VERY PROFOUND AND NEGATIVE

 11:08:47    9   BUSINESS PLANNING ACTIVITIES?                                                 11:11:09    9   MANNER, UNFORTUNATELY.

 11:08:49   10   A.   YES, IT WAS.                                                             11:11:10   10   Q.   HOW SO?

 11:08:51   11   Q.   IT WAS CREATED AT THE TIME OF APPLE'S BUSINESS PLANNING                  11:11:11   11   A.   THERE ARE MANY, MANY REASONS. THE TWO THAT I WOULD CITE,

 11:08:55   12   ACTIVITIES?                                                                   11:11:14   12   IN THE INTERESTS OF BREVITY, AT THE TIME WE MADE THOSE

 11:08:55   13   A.   YES.                                                                     11:11:18   13   CHALLENGES, QUALCOMM WAS NO LONGER WILLING TO SELL US CHIPS.

 11:08:57   14   Q.   WAS IT STORED AND KEPT BY APPLE IN ITS RECORDS?                          11:11:23   14   THAT WAS VERY OBVIOUS, VERY APPARENT TO US. AND SO WE WENT

 11:09:00   15   A.   I WOULD ASSUME SO, YES.                                                  11:11:27   15   RIGHT BACK TO THE NO LICENSE, NO CHIPS, THAT WE WERE FACING

 11:09:03   16               MR. BAKER: YOUR HONOR, I MOVE THE ADMISSION OF                    11:11:32   16   BACK IN 2005.

 11:09:07   17   CX 0534.                                                                      11:11:34   17        AND THEN IN ADDITION TO THAT, I THINK THEY WERE TRYING TO

 11:09:08   18               MS. SESSIONS: NO OBJECTION, YOUR HONOR.                           11:11:37   18   ESTABLISH ADDITIONAL LEVERAGE BECAUSE THEY HAD FILED

 11:09:08   19               THE COURT: IT'S ADMITTED.                                         11:11:41   19   INJUNCTIONS AGAINST APPLE AND LAWSUITS ON NON SEP'S, AGAIN, TO

 11:09:11   20        (PLAINTIFF'S EXHIBIT CX 0534 WAS ADMITTED IN EVIDENCE.)                  11:11:45   20   IMPROVE THEIR POSITION, IN MY POSITION, ON THE SEP'S.

 11:09:11   21               THE COURT: GO AHEAD, PLEASE.                                      11:11:49   21        AND SO IT'S LED TO VERY NEGATIVE CIRCUMSTANCES, AND WE

 11:09:12   22   BY MR. BAKER:                                                                 11:11:53   22   HAVE FACED REPERCUSSIONS FROM CHALLENGING THEIR LICENSING

 11:09:13   23   Q.   WHAT WAS PROJECT ANTIQUE?                                                11:11:56   23   MODEL. BUT, AGAIN, IT FEELS LIKE WE'VE CIRCLED ALL THE WAY

 11:09:14   24   A.   AS I MENTIONED, WE IMMEDIATELY KICKED OFF A PROJECT TO                   11:12:00   24   BACK TO 2005.

 11:09:17   25   FIND A SUPPLEMENTAL SOURCE TO QUALCOMM FOR MODEMS, AND WE GAVE                11:12:01   25   Q.   SO FROM YOUR PERSPECTIVE, HAS QUALCOMM BEEN UNWILLING TO

                                     UNITED STATES COURT REPORTERS                                                               UNITED STATES COURT REPORTERS
19 of 126 sheets                                                                   Page 709 to 712 of 857                                                       01/11/2019 05:19:57 PM
                                                                                         Exhibit 2
                                                                                         Page 12
            Case 3:17-cv-00108-GPC-MDD Document
                                           713
                                                914-3 Filed 03/01/19 PageID.102024 Page 4 715
                                                                                          of 4
 11:12:05    1   PARTICIPATE IN SUPPLYING MODEM CHIPS TO APPLE?                              11:14:48    1   GIVE US SOME RELIEF RELATIVE TO THE NOMINAL ROYALTIES OUR CM'S

 11:12:07    2   A.   YES, ABSOLUTELY.                                                       11:14:53    2   WOULD OTHERWISE PAY.

 11:12:09    3   Q.   AS OF MARCH 2018, WAS APPLE SATISFIED WITH THE STATE OF                11:14:55    3   Q.   AND THAT MARKETS INCENTIVE AGREEMENT, THAT EXPIRED AT THE

 11:12:13    4   COMPETITION IN THE MODEM CHIP MARKET?                                       11:14:58    4   END OF 2012; IS THAT RIGHT?

 11:12:16    5   A.   NO, NOT AT ALL. WE HAVEN'T IMPROVED OUR POSITION AT ALL.               11:15:00    5   A.   YES, THAT IS CORRECT.

 11:12:19    6   THE ENTIRE CONCEPT OF PROJECT ANTIQUE WAS TO ADD A SECOND                   11:15:01    6   Q.   AND THE TRANSITION AGREEMENTS, HAVE THEY EXPIRED?

 11:12:22    7   SUPPLIER. WE WANTED SOME COMPETITIVE LEVERAGE, AND WE WORKED                11:15:04    7   A.   THEY EXPIRED AT THE END OF 2016.

 11:12:26    8   VERY HARD TO ADD A SECOND SUPPLIER, AND WE IMPLEMENTED THAT IN              11:15:06    8               MR. BAKER: NO FURTHER QUESTIONS. THANK YOU.

 11:12:29    9   2016, AND WE ENJOYED THE BENEFITS OF THAT COMPETITION.                      11:15:08    9               THE COURT: OKAY. TIME IS 11:15.

 11:12:32   10        HOWEVER, ONCE QUALCOMM ELECTED TO NOT PARTICIPATE ANY                  11:15:10   10               THE WITNESS: THANK YOU, SIR.

 11:12:36   11   FURTHER, WE WERE DOWN TO ONE SUPPLIER, WHICH IS IMC, AND NO                 11:15:21   11        (PAUSE IN PROCEEDINGS.)

 11:12:40   12   OFFENSE TO IMC, BUT WE DON'T WANT TO BE SO DEPENDENT ON THEM.               11:15:39   12               THE COURT: ARE YOU READY?

 11:12:45   13   WE WANT MARKET COMPETITION. WE WANT MULTIPLE SOURCES SO THAT                11:15:41   13               MS. SESSIONS: I AM, YOUR HONOR.

 11:12:48   14   WE CAN GET BEST OVERALL VALUE.                                              11:15:42   14               THE COURT: OKAY. GO AHEAD, PLEASE. GO AHEAD,

 11:12:50   15        SO WE VERY MUCH WANTED BOTH QUALCOMM AND IMC IN THE MIX.               11:15:44   15   PLEASE.

 11:12:56   16   COMPETITION LEADS TO VERY, VERY GOOD BEHAVIOR FROM OUR                      11:15:44   16                           CROSS-EXAMINATION

 11:13:00   17   STANDPOINT. IT'S NOT JUST PRICING, WHICH IS SIGNIFICANT, BUT                11:15:44   17   BY MS. SESSIONS:

 11:13:03   18   PEOPLE PRODUCE BETTER QUALITY PRODUCT, THEY'RE MORE DILIGENT                11:15:45   18   Q.   GOOD MORNING, MR. BLEVINS. MY NAME IS JUSTINA SESSIONS,

 11:13:06   19   ABOUT HITTING TECHNICAL SCHEDULES, THEY INNOVATE. THE IDEA OF               11:15:49   19   AND I REPRESENT QUALCOMM.

 11:13:10   20   COMPETITION IS JUST INVALUABLE TO US AS WE WORK THROUGH OUR                 11:15:50   20   A.   GOOD MORNING, MA'AM.

 11:13:13   21   BUSINESS PLANS. AND WITHOUT COMPETITION, WE JUST CAN'T BE                   11:15:51   21   Q.   APPLE DESIGNED THE ORIGINAL IPHONE TO BE COMPATIBLE IN THE

 11:13:16   22   SUCCESSFUL ON A COMPONENT BASIS.                                            11:15:54   22   UNITED STATES WITH AT&T'S NETWORK; CORRECT?

 11:13:19   23   Q.   THANK YOU, MR. BLEVINS. I JUST HAVE TWO QUICK                          11:15:56   23   A.   YES, THAT IS MY RECOLLECTION.

 11:13:21   24   HOUSEKEEPING QUESTIONS AND THEN I THINK WE'RE DONE.                         11:15:58   24   Q.   AND AT&T'S NETWORK AT THE TIME USED THE UMTS AIR

 11:13:24   25        JUST TO MAKE -- THERE MAY BE SOME CONFUSION IN THE                     11:16:02   25   INTERFACE?

                                   UNITED STATES COURT REPORTERS                                                                UNITED STATES COURT REPORTERS

                                                                            714                                                                                          716

 11:13:28    1   TRANSCRIPT, AND I JUST WANT TO REPEAT A QUESTION I ASKED                    11:16:02    1   A.   YES, THAT'S CORRECT.

 11:13:30    2   EARLIER.                                                                    11:16:03    2   Q.   THE FIRST DISCUSSIONS THAT YOU HAD WITH POTENTIAL BASEBAND

 11:13:31    3        HAS APPLE EVER ENTERED INTO A DIRECT LICENSE WITH                      11:16:08    3   PROCESSOR SUPPLIERS WERE THE FIRST IPHONE WERE IN 2005?

 11:13:34    4   QUALCOMM?                                                                   11:16:13    4   A.   YES, THAT IS ALSO CORRECT.

 11:13:35    5   A.   NO.                                                                    11:16:14    5   Q.   AND IN 2005, YOU SPOKE TO AT LEAST QUALCOMM, SONY

 11:13:39    6              THE COURT: WHAT DOES THAT MEAN? BECAUSE MY NOTES                 11:16:20    6   ERICSSON, TEXAS INSTRUMENTS, AND INFINEON ABOUT SUPPLYING

 11:13:43    7   ARE ALSO A LITTLE UNCLEAR ON THIS, THAT THERE WAS NO LICENSE IN             11:16:24    7   BASEBAND PROCESSORS FOR THE FIRST IPHONE?

 11:13:46    8   2005, BUT THEN THERE WAS A LICENSE IN 2007. WHAT'S -- I DON'T               11:16:27    8   A.   YES, THAT IS CORRECT.

 11:13:50    9   UNDERSTAND THE RELEVANCE OF THIS.                                           11:16:28    9   Q.   AND IN 2005, APPLE LEARNED THAT QUALCOMM HAD A POLICY OF

 11:13:51   10   BY MR. BAKER:                                                               11:16:33   10   REQUIRING A LICENSE OR A LICENSE CONTRACT MANUFACTURER BEFORE

 11:13:55   11   Q.   MR. BLEVINS, CAN YOU DESCRIBE FOR THE COURT THE NATURE OF              11:16:40   11   IT WOULD SELL MODEM CHIPS; CORRECT?

 11:13:58   12   THE AGREEMENT, THE MARKETING INCENTIVE AGREEMENT THAT WAS                   11:16:42   12   A.   YES, THAT IS ALSO CORRECT.

 11:14:02   13   ENTERED INTO IN 2007?                                                       11:16:44   13   Q.   APPLE CHOSE INFINEON AS THE BASEBAND SUPPLIER FOR THE

 11:14:03   14   A.   YES, I CAN. SO QUALCOMM PROPOSED A LICENSE AGREEMENT TO                11:16:46   14   FIRST IPHONE; CORRECT?

 11:14:06   15   APPLE BACK IN 2005. WE HAVE YET TO EVER ENTER INTO A DIRECT                 11:16:48   15   A.   YES.

 11:14:11   16   LICENSING AGREEMENT.                                                        11:16:48   16   Q.   AND APPLE CHOSE INFINEON EVEN THOUGH INFINEON DID NOT HAVE

 11:14:12   17        HOWEVER, WHAT HAS BEEN A SUBSTITUTE FOR THAT IS QUALCOMM               11:16:52   17   THE LOWEST PRICED OFFERING?

 11:14:16   18   HAS TOLD US THEY HAVE DIRECT LICENSING AGREEMENTS WITH OUR                  11:16:55   18   A.   YES. MY RECOLLECTION WAS WE THOUGHT INFINEON OFFERED US

 11:14:19   19   CONTRACT MANUFACTURERS. AND SO THOSE CONTRACT MANUFACTURERS                 11:16:59   19   OVERALL BEST VALUE, BUT NOT NECESSARILY ABSOLUTE LOWEST PRICE.

 11:14:23   20   WERE USING THE QUALCOMM LICENSE TO SHIP APPLE PRODUCTS.                     11:17:03   20   Q.   INFINEON WAS DECLARED TO BE THE BEST TECHNICAL ALTERNATIVE

 11:14:28   21        THE SERIES OF AGREEMENTS I MENTIONED WOULD REBATE SOME OF              11:17:06   21   AND IT HAD A COMPETITIVE PRICE?

 11:14:32   22   THOSE ROYALTIES BACK TO APPLE SO THAT THE NET ROYALTIES WE PAID             11:17:09   22   A.   I THINK THAT'S A FAIR SUMMARY, YES.

 11:14:36   23   WERE STILL EXORBITANT, BUT THEY WEREN'T AS HIGH AS THEY WOULD               11:17:10   23   Q.   APPLE DID NOT CONSIDER BUYING BASEBAND PROCESSORS FOR THE

 11:14:40   24   HAVE OTHERWISE BEEN. SO WE DID GET SOME RELIEF, STILL LANDING               11:17:15   24   FIRST IPHONE FROM MORE THAN ONE SUPPLIER; CORRECT?

 11:14:44   25   IN AN EXORBITANT PLACE, BUT THOSE AGREEMENTS WERE DESIGNED TO               11:17:19   25   A.   THAT IS ALSO CORRECT.

                                   UNITED STATES COURT REPORTERS                                                                UNITED STATES COURT REPORTERS
01/11/2019 05:19:57 PM                                                           Page 713 to 716 of 857                                                                20 of 126 sheets
                                                                                       Exhibit 2
                                                                                       Page 13
